Jones (E. TI.), P. J.,
dissenting.
The question here is one of statutory construction. The words “ordinance or other measure” found in Sections 4227-2 and 4227-3, G. C., include the resolution which we all agree is the first step in a proceeding to condemn property for street purposes.
*43The electors of the city of Norwood have voted on the resolution adopted by council as the first legislative action in the Crown avenue matter, and there is no authority in law for a vote on the ordinance or any subsequent measure in connection with that improvement. On the contrary, Section 4227-3, G. C., expressly forbids more than one vote and that on the “first ordinance or other measure required to he passed.”
If there can be any doubt or ombiguity about these sections, 4227-2 and 4227-3, when standing,alone, it is removed when we study their language, and especially that of the latter in its application to the initiative provision found in Section 4227-1. This section provides for an initiative petition proposing “an ordinance or other measure” to be submitted for approval or rejection. Section 4227-3 says that—
“the provisions of this act shall apply only to the first ordinance or other measure required to be passed and not to any subsequent ordinances and other measures relating thereto.”
As the resolution is a necessary step and the first step required to be taken in a street matter such as this, it follows that it alone would be initiated, and it only submitted to the voters; and that after it was successful at the polls all other necessary measures would follow without initiative or referendum.
Under the law as construed by the majority opinion however, the matter could again be brought before the voters at a subsequent election by a referendum vote on the ordinance notwithstanding the fact that the people had already ordered the im- ’ provement by a majority vote. In my opinion this is what the decision in this ease leads to, and I am quite sure such is not the law, and that in a proceeding to open a city street the initiative and referendum provisions of our- code only operate upon and apply to the preliminary or first required step, viz., the resolution.